DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/13/2019.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness. The claim recites the limitation “A method for constructing”. This limitation is being interpreted as intended use and has no link to the body of the claim. Therefore, this limitation is being considered indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected as it does not include any language reciting how the method is to be carried out. Clarification is required. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness. The claim recites the limitation “A method comprising installing”. This limitation is being interpreted as intended use and has no link to the body of the claim. Therefore, this limitation is being considered indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected as it does not include any language reciting how the method is to be carried out. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019). 

Claim 1. Berardi_2017 teaches “A method for designing a building, comprising:” (Berardi_2017 Pg. 263: “This paper aims to investigate the effects of service conditions of several thermal insulating materials. For this scope, laboratory measurements and simulations have been performed in order to have a better understanding of the practical implications of real conditions on the effective behavior of thermal insulating materials.” Performing simulations to better understand how insulating materials will behave during real conditions can aid building designers in choosing the appropriate insulating materials for a specific project. Therefore, performing these simulations can be considered part of the process of designing a building.), “(a) performing a building energy simulation (Berardi_2017 Abstract: “This paper aims to quantify the impact of the temperature dependency of the thermal conductivity in exterior walls and flat roofs. Experimental results over a large temperature range (from −20◦C to +60◦C) for different insulating materials were used in hygrothermal simulations in both continental and humid temperate climates.”), and “and (b) selecting a thermal insulation product for use on the building that provides a desired estimated annual energy consumption for the building at least partly based on the result of the building energy simulation.” (Berardi_2017 Pg. 272: “Finally, the analysis reveals that among the considered hybrid systems, the system HS2 achieves the best results. Table 6 shows the percentage difference of heat flux between HS2 and rock-wool or polyisocyanurate boards. In this table, a negative value means that HS2 achieves better performance than the single insulating material. Taking a look at the results for Toronto, relatively to the measured conductivity for the external wall in the winter season, the building roof with HS2 achieves 8.42% energy saving compared to polyisocyanurate, and 1.87% energy saving compared to rock-wool.” Determining the insulation material that provides the best performance and highest energy savings is being interpreted as selecting a thermal insulation product for use on the building that provides a desired estimated annual energy consumption.)

Berardi_2017 does not explicitly teach “using a conduction finite difference algorithm”. However, Tabares-Velasco_2012 does teach this claim limitation (Tabares-Velasco_2012 Pg. 3: “EnergyPlus can simulate PCMs only with the conduction finite difference (CondFD) solution algorithm.”).

Berardi_2017 and Tabares-Velasco_2012 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017 and Tabares-Velasco_2012. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation.  Therefore, it would have been obvious to combine the teachings of Berardi_2017 and Tabares-Velasco_2012 for the benefit of the increased accuracy provided the discretization capability of the conduction finite difference method. The ability to divide the building area to be studied into separate elements, allows for more accurate simulation of model parameters, and therefore presents an improvement over simulation methods that model the building area as a single element.

Claim 2. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 1. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “wherein the thermal insulation product comprises foam insulation.” (Berardi_2017 Pg. 266: “The simulations were conducted to assess the impacts of temperature-dependent thermal conductivity on both exterior wall and flat roof assemblies. Four insulating materials were considered: fiberglass, rock wool polyisocyanurate (PIR), and extruded polystyrene (XPS). Moreover, hybrid systems obtained by overlapping a layer of rock wool and a layer of PIR were studied. The combinations of rock wool and PIR for the hybrid system were: a 50% of rock wool and 50% of PIR in the system named HS1, a 25% of rock wool and 75% of PIR in system named HS2, and a 75% of rockwool and 25% of PIR in the system named HS3.” This excerpt from Berardi_2017 demonstrates that the HS2 hybrid insulation contains polyisocyanurate (PIR) which is a type of foam insulation.).

Claim 3. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 2. Berardi_2017 in view of Tabares-Velasco_2012  also teaches “wherein the foam insulation comprises a polyisocyanurate-modified polyurethane foam.” (Berardi_2017 Pg. 266: “The simulations were conducted to assess the impacts of temperature-dependent thermal conductivity on both exterior wall and flat roof assemblies. Four insulating materials were considered: fiberglass, rock wool polyisocyanurate (PIR), and extruded polystyrene (XPS). Moreover, hybrid systems obtained by overlapping a layer of rock wool and a layer of PIR were studied. The combinations of rock wool and PIR for the hybrid system were: a 50% of rock wool and 50% of PIR in the system named HS1, a 25% of rock wool and 75% of PIR in system named HS2, and a 75% of rockwool and 25% of PIR in the system named HS3.” This excerpt from Berardi_2017 demonstrates that the HS2 hybrid insulation contains polyisocyanurate (PIR).).


Claim 6. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 1. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “wherein the temperature dependent thermal conductivity data is generated by measuring the thermal resistance of the thermal insulation at a plurality of temperatures to identify a calculated inflection point temperature below which defines a first mathematical correlation between temperature and the thermal resistance of the insulation material and above which defines a second mathematical correlation between temperature and the thermal resistance of the insulation material.” (Berardi_2017 Pg. 267 and Fig.3: “In Fig. 3, it is possible to observe that the main change in the behavior of the polyisocyanurate occurs at the temperature below 10◦C, when the blowing agent of polyisocyanurate starts to condense, and the thermal conductivity increases.” This excerpt from Berardi_2017 teaches the concept of determining a thermal conductivity inflection point temperature for an insulation material by measuring the material’s thermal conductivity at various temperatures.; Berardi_2017 Pg. 264: “Experiments conducted on the thermal performance of loose-fill fiberglass showed that the thermal resistance at large temperature differences was about 35–50% less than that at a small temperature difference [24].” This excerpt from Berardi_2017 teaches the concept of measuring the thermal resistance of an insulation material.; Berardi_2017 Pg. 263: “In fact, the thermal resistance of the air entrapped within insulating materials is mainly responsible for their low thermal conductivity.” This excerpt from Berardi_2017 demonstrates that the thermal resistance of an insulation material affects the material’s thermal conductivity. The combination of the aforementioned excerpts from Berardi_2017 teaches the concept of determining a thermal conductivity inflection point temperature for an insulation material by measuring the material’s thermal resistance at various temperatures, and using the relationship between thermal conductivity and thermal resistance to determine thermal conductivity values based on measured thermal resistance values.).

Claim 7. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 6. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “wherein the plurality of temperatures comprises at least 3 temperatures less than 75° F. (23.9° C.), and (ii) at least 3 temperatures at and above 75° F. (23.9° C.).” (Berardi_2017 Pg. 267, Table 1: Table 1 demonstrates that measurements for at least three temperatures below 23.9° C were taken for polyisocyanurate (PIR), as well as for three temperatures above 23.9° C. Although the study described in Berardi_2017 did not take measurements at exactly 23.9° C, the fact that temperature measurements were taken above and below 23.9° C indicates that measurements could also be taken at 23.9° C.)

Claim 8. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 6. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “wherein the step of performing a building energy simulation using a conduction finite difference algorithm using temperature dependent thermal conductivity data for thermal insulation at a plurality of mean temperatures within the temperature range of −50 to 200° F. comprises conducting the simulation using a plurality of different thermal insulations having different mathematical correlations and different calculated inflection point temperatures.” (Berardi_2017 Pg. 267, Fig. 3: Fig. 3 demonstrates the four different types of insulation that were studied and illustrates that they have different temperature-thermal conductivity curves (mathematical correlations) and different inflection point temperatures.).

Claim 9. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 8. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “wherein the plurality of different insulation materials comprises a plurality of polyisocyanurate-modified polyurethane foams.” (Berardi_2017 Pg. 266: “Moreover, hybrid systems obtained by overlapping a layer of rock wool and a layer of PIR were studied. The combinations of rock wool and PIR for the hybrid system were: a 50% of rock wool and 50% of PIR in the system named HS1, a 25%of rock wool and 75% of PIR in system named HS2, and a 75% of rockwool and 25% of PIR in the system named HS3.” This excerpt from Berardi_2017 demonstrates that three different types of foams containing polyisocyanurate were studied.).

Claim 12. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 1. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “comprising designing the building with the insulation material that results in, based on the insulation materials evaluated, the lowest annual conditioning energy consumption, the lowest net present value life cycle cost, or the highest heat loss weighted R-value.” (Berardi_2017 Pg. 272: “Finally, the analysis reveals that among the considered hybrid systems, the system HS2 achieves the best results. Table 6 shows the percentage difference of heat flux between HS2 and rock-wool or polyisocyanurate boards. In this table, a negative value means that HS2 achieves better performance than the single insulating material. Taking a look at the results for Toronto, relatively to the measured conductivity for the external wall in the winter season, the building roof with HS2 achieves 8.42% energy saving compared to polyisocyanurate, and 1.87% energy saving compared to rock-wool.” Because selecting the insulation material to be used when constructing a building is part of the building design process, determining the insulation material that provides the best performance and highest energy savings is being interpreted as designing the building with the insulation material that results in, based on the insulation materials evaluated, the lowest annual conditioning energy consumption.).

Claim 13. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 1. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “A method for constructing an insulated building, comprising installing a thermal insulation product on the building, wherein the thermal insulation product is at least partly selected based on the method of claim 1.” (Berardi_2017 Pg. 265: Fig. 1 demonstrates a manner in which a building wall can be constructed that includes the installation of an insulating material.; Berardi_2017 Pg. 272: “Finally, the analysis reveals that among the considered hybrid systems, the system HS2 achieves the best results. Table 6 shows the percentage difference of heat flux between HS2 and rock-wool or polyisocyanurate boards. In this table, a negative value means that HS2 achieves better performance than the single insulating material. Taking a look at the results for Toronto, relatively to the measured conductivity for the external wall in the winter season, the building roof with HS2 achieves 8.42% energy saving compared to polyisocyanurate, and 1.87% energy saving compared to rock-wool.” Determining the insulation material that provides the best performance and highest energy savings based on simulation results is being interpreted as wherein the thermal insulation product is at least partly selected based on the method of claim 1. The combination of the two aforementioned excerpts from Berardi_2017 teaches the concept of installing an insulating material that was chosen based on the results of a building energy simulation in a building.)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019) in further view of Wypych_2014 (Anna, George Wypych, 3.4 - Aliphatic hydrocarbons, Editor(s):  Anna, George Wypych, Databook of Solvents, ChemTec Publishing, 2014, Page 185, ISBN 9781895198669, https://doi.org/10.1016/B978-1-895198-66-9.50008-4).

Claim 4. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 3. Berardi_2017 in view of Tabares-Velasco_2012 also teaches “wherein the polyisocyanurate-modified polyurethane foam is the product of a polyisocyanurate foam-forming composition comprising a blowing agent composition comprising one or more hydrocarbon blowing agents  (Berardi_2017 Pg. 268: “the hydrocarbon blowing agents in the PIR samples were tested using a gas chromatography–mass spectrometry analytical method [54]. The sample showed several halocarbon compounds, such as a peak at 1.91 min for Pentane and peaks of Pentane’s isomers at 1.83 min for 2-Methylbutane (Isopentane), at 2.06 min for 2.2-Dimethylbutane (Neohexane), and halocarbons at2.15 min for 1-Chloropropan, at 2.82 min for 1-Bromopentane, and at 2.26 min for Cyclopentane.” The term halocarbon is being interpreted as hydrocarbon because halocarbon compounds are derivatives of hydrocarbon compounds and are sometimes referred to as halogenated hydrocarbons.).

Berardi_2017 in view of Tabares-Velasco_2012 does not explicitly teach “with an atmospheric pressure boiling point of at least 68° F. (20° C.).” However, Wypych_2014 does teach this claim limitation (Wypych_2014 Pg. 185: The table on pg. 185 indicates that the boiling point of Pentane is 36.1° C. Because the PIR foam discussed in Berardi_2017 contains the blowing agent Pentane, which has a boiling point of 36.1° C, it is being interpreted as comprising one or more hydrocarbon blowing agents with an atmospheric pressure boiling point of at least 68° F. (20° C.)).

Berardi_2017, Tabares-Velasco_2012, and Wypych_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017, Tabares-Velasco_2012, and Wypych_2014. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation. Wypych_2014 teaches the physical properties of Pentane. Therefore, it would have been obvious to combine the teachings of Berardi_2017, Tabares-Velasco_2012, and Wypych_2014 for the benefit of the improved insight provided by the ability to take into account the boiling point of potential blowing agents when performing energy simulations to determine the appropriate insulating material to be installed during a building construction project. This presents an improvement over building design methods that do not take into account the boiling points of the insulating material blowing agents.

Claim 5. Berardi_2017 in view of Tabares-Velasco_2012 in further view of Wypych_2014 teaches the limitations of claim 4. Berardi_2017 in view of Tabares-Velasco_2012 in further view of Wypych_2014 also teaches “wherein the hydrocarbon blowing agent with an atmospheric pressure boiling point of at least 68° F. (20° C.) comprises n-pentane, isopentane, cyclopentane, or a mixture of any two or more thereof.” (Berardi_2017 Pg. 268: “the hydrocarbon blowing agents in the PIR samples were tested using a gas chromatography–mass spectrometry analytical method [54]. The sample showed several halocarbon compounds, such as a peak at 1.91 min for Pentane and peaks of Pentane’s isomers at 1.83 min for 2-Methylbutane (Isopentane), at 2.06 min for 2.2-Dimethylbutane (Neohexane), and halocarbons at2.15 min for 1-Chloropropan, at 2.82 min for 1-Bromopentane, and at 2.26 min for Cyclopentane.”; Wypych_2014 Pg. 185: The table on pg. 185 indicates that the boiling point of Pentane is 36.1° C.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019) in further view of Han_2013 (Guiyuan Han, Jelena Srebric, Elena Enache-Pommer, Variability of optimal solutions for building components based on comprehensive life cycle cost analysis, Energy and Buildings, Volume 79, 2014, Pages 223-231, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2013.10.036).

Claim 10. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 1. 

Berardi_2017 in view of Tabares-Velasco_2012 does not explicitly teach “comprising selecting a net present value life cycle cost representation of results.”. However, Han_2013 does teach this claim limitation (Han_2013 Pg. 228, Fig. 6: Fig. 6 teaches the concept of simulation results being presented using a net present value life cycle cost representation).

Berardi_2017, Tabares-Velasco_2012, and Han_2013 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017, Tabares-Velasco_2012, and Han_2013. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation. Han_2013 teaches the concept of building energy simulation results being presented using a net present value life cycle cost representation. Therefore, it would have been obvious to combine the teachings of Berardi_2017, Tabares-Velasco_2012, and Han_2013 for the benefit of the additional insight provided by the ability to study the cost impact of building parameters used when performing a building energy simulation. This presents an improvement  over building energy simulation methods that do not include the capability to view simulation results using a net present value life cycle cost representation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019) in further view Mahlia_2006 (T.M.I. Mahlia, B.N. Taufiq,  Ismail, H.H. Masjuki, Correlation between thermal conductivity and the thickness of selected insulation materials for building wall, Energy and Buildings, Volume 39, Issue 2, 2007, Pages 182-187, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2006.06.002).

Claim 11. Berardi_2017 in view of Tabares-Velasco_2012 teaches the limitations of claim 1. 

Berardi_2017 in view of Tabares-Velasco_2012 does not explicitly teach “comprising simulating a building's annual conditioning energy consumption for each of a plurality of different insulation materials.”. However, Mahlia_2006 does teach this claim limitation (Mahlia_2006 Pg. 185, Table 5: Table 5 shows the calculated total annual energy consumption of air conditioning for several different types of insulation materials.).

Berardi_2017, Tabares-Velasco_2012, and Mahlia_2006 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017, Tabares-Velasco_2012, and Mahlia_2006. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation. Mahlia_2006 teaches the tabulation of calculated total annual air conditioning energy consumption values for several different types of building insulation materials. Therefore, it would have been obvious to combine the teachings of Berardi_2017, Tabares-Velasco_2012, and Mahlia_2006 for the benefit of the additional insight provided by the ability to study the impact of different types of insulation on the total air conditioning energy consumption of a building. This presents an improvement over building energy simulation methods that do not include the tabulation of total annual air conditioning energy consumption values for different types of insulation materials.

Claims 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019) in further view of King_2014 (King, Mark. “HVAC Sizing: What is This All About?” KC Spray Foam & Coatings, LLC, 12/05/2014, https://kcsprayfoam.com/blog/hvac-sizing).

Claim 14. Berardi_2017 teaches “(a) identifying a thermal insulation product for use on the building;” (Berardi_2017 Pg. 272: “Finally, the analysis reveals that among the considered hybrid systems, the system HS2 achieves the best results. Table 6 shows the percentage difference of heat flux between HS2 and rock-wool or polyisocyanurate boards. In this table, a negative value means that HS2 achieves better performance than the single insulating material. Taking a look at the results for Toronto, relatively to the measured conductivity for the external wall in the winter season, the building roof with HS2 achieves 8.42% energy saving compared to polyisocyanurate, and 1.87% energy saving compared to rock-wool.” Determining the insulation material that provides the best performance and highest energy savings is being interpreted as identifying a thermal insulation product for use on the building.), “(b) performing a building energy simulation  (Berardi_2017 Abstract: “This paper aims to quantify the impact of the temperature dependency of the thermal conductivity in exterior walls and flat roofs. Experimental results over a large temperature range (from −20◦C to +60◦C) for different insulating materials were used in hygrothermal simulations in both continental and humid temperate climates.”), and “ (Berardi_2017 Pg. 272: “Finally, the analysis reveals that among the considered hybrid systems, the system HS2 achieves the best results. Table 6 shows the percentage difference of heat flux between HS2 and rock-wool or polyisocyanurate boards. In this table, a negative value means that HS2 achieves better performance than the single insulating material. Taking a look at the results for Toronto, relatively to the measured conductivity for the external wall in the winter season, the building roof with HS2 achieves 8.42% energy saving compared to polyisocyanurate, and 1.87% energy saving compared to rock-wool.” Because the type of insulation selected for a building has a direct impact on the sizing of the building’s HVAC equipment, and the process of determining the insulation material to be used can be based on building energy simulation results, the process of sizing the HVAC equipment can be considered to be at least partly based on the result of the building energy simulation.)

Berardi_2017 does not explicitly teach “using a conduction finite difference algorithm”.Tabares-Velasco_2012 does teach this claim limitation (Tabares-Velasco_2012 Pg. 3: “EnergyPlus can simulate PCMs only with the conduction finite difference (CondFD) solution algorithm.”).

Berardi_2017 and Tabares-Velasco_2012 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017 and Tabares-Velasco_2012. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation.  Therefore, it would have been obvious to combine the teachings of Berardi_2017 and Tabares-Velasco_2012 for the benefit of the increased accuracy provided the discretization capability of the conduction finite difference method. The ability to divide the building area to be studied into separate elements, allows for more accurate simulation of model parameters, and therefore presents an improvement over simulation methods that model the building area as a single element.

Berardi_2017 in view Tabares-Velasco_2012 does not explicitly teach “A method for sizing HVAC equipment for use in a building, comprising:”. However King_2014 does teach this claim limitation (King_2014 Pg. 1: “Heating, Ventilation, and Air Condition (HVAC) is an extremely complicated process. … So let’s start with what it is and how it is done: HVAC sizing, or load calculations, determines the size or amount of BTU’s that a furnace needs to produce to work properly.”).

Berardi_2017 in view Tabares-Velasco_2012 does not explicitly teach “and (c) sizing at least some of the HVAC equipment”. However, King_2014 does teach this claim limitation (King_2014 Pg. 3: “With spray foam (because it is both an air seal and an insulation), it simply works better than other types of insulation. You can downsize HVAC equipment, which will save you money when purchasing and operating the equipment.” This excerpt from King_2014 teaches the concept of sizing building HVAC equipment based on the type of insulation installed in the building.).

Berardi_2017, Tabares-Velasco_2012, and King_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017, Tabares-Velasco_2012, and King_2014. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation. King_2014 teaches the concept of sizing building HVAC equipment based on the type of insulation installed in the building. Therefore, it would have been obvious to combine the teachings of Berardi_2017, Tabares-Velasco_2012, and King_2014 for the benefit of the improved accuracy of HVAC equipment sizing calculations compared to building HVAC sizing methods that do not take into account the type of insulation installed in the building.

Claim 15. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 teaches the limitations of claim 14. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 also teaches “wherein the thermal insulation product comprises foam insulation.” (Berardi_2017 Pg. 266: “The simulations were conducted to assess the impacts of temperature-dependent thermal conductivity on both exterior wall and flat roof assemblies. Four insulating materials were considered: fiberglass, rock wool polyisocyanurate (PIR), and extruded polystyrene (XPS). Moreover, hybrid systems obtained by overlapping a layer of rock wool and a layer of PIR were studied. The combinations of rock wool and PIR for the hybrid system were: a 50% of rock wool and 50% of PIR in the system named HS1, a 25% of rock wool and 75% of PIR in system named HS2, and a 75% of rockwool and 25% of PIR in the system named HS3.” This excerpt from Berardi_2017 demonstrates that the HS2 hybrid insulation contains polyisocyanurate (PIR) which is a type of foam insulation.).

Claim 16. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 teaches the limitations of claim 15. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 also teaches “wherein the foam insulation comprises a polyisocyanurate-modified polyurethane foam.” (Berardi_2017 Pg. 266: “The simulations were conducted to assess the impacts of temperature-dependent thermal conductivity on both exterior wall and flat roof assemblies. Four insulating materials were considered: fiberglass, rock wool polyisocyanurate (PIR), and extruded polystyrene (XPS). Moreover, hybrid systems obtained by overlapping a layer of rock wool and a layer of PIR were studied. The combinations of rock wool and PIR for the hybrid system were: a 50% of rock wool and 50% of PIR in the system named HS1, a 25% of rock wool and 75% of PIR in system named HS2, and a 75% of rockwool and 25% of PIR in the system named HS3.” This excerpt from Berardi_2017 demonstrates that the HS2 hybrid insulation contains polyisocyanurate (PIR).).

Claim 18. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 teaches the limitations of claim 14. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 also teaches “wherein the temperature dependent thermal conductivity data is generated by measuring the thermal resistance of the thermal insulation at a plurality of temperatures to identify a calculated inflection point temperature below which defines a first mathematical correlation between temperature and the thermal resistance of the insulation material and above which defines a second mathematical correlation between temperature and the thermal resistance of the insulation material.” (Berardi_2017 Pg. 267 and Fig.3: “In Fig. 3, it is possible to observe that the main change in the behavior of the polyisocyanurate occurs at the temperature below 10◦C, when the blowing agent of polyisocyanurate starts to condense, and the thermal conductivity increases.” This excerpt from Berardi_2017 teaches the concept of determining a thermal conductivity inflection point temperature for an insulation material by measuring the material’s thermal conductivity at various temperatures.; Berardi_2017 Pg. 264: “Experiments conducted on the thermal performance of loose-fill fiberglass showed that the thermal resistance at large temperature differences was about 35–50% less than that at a small temperature difference [24].” This excerpt from Berardi_2017 teaches the concept of measuring the thermal resistance of an insulation material.; Berardi_2017 Pg. 263: “In fact, the thermal resistance of the air entrapped within insulating materials is mainly responsible for their low thermal conductivity.” This excerpt from Berardi_2017 demonstrates that the thermal resistance of an insulation material affects the material’s thermal conductivity. The combination of the aforementioned excerpts from Berardi_2017 teaches the concept of determining a thermal conductivity inflection point temperature for an insulation material by measuring the material’s thermal resistance at various temperatures, and using the relationship between thermal conductivity and thermal resistance to determine thermal conductivity values based on measured thermal resistance values.).

Claim 19. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 teaches the limitations of claim 18. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 also teaches “wherein the plurality of temperatures comprises at least 3 temperatures less than 75° F. (23.9° C.), and (ii) at least 3 temperatures at and above 75° F. (23.9° C.).” (Berardi_2017 Pg. 267, Table 1: Table 1 demonstrates that measurements for at least three temperatures below 23.9° C were taken for polyisocyanurate (PIR), as well as for three temperatures above 23.9° C. Although the study described in Berardi_2017 did not take measurements at exactly 23.9° C, the fact that temperature measurements were taken above and below 23.9° C indicates that measurements could also be taken at 23.9° C.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019) in further view of King_2014 (King, Mark. “HVAC Sizing: What is This All About?” KC Spray Foam & Coatings, LLC, 12/05/2014, https://kcsprayfoam.com/blog/hvac-sizing) in further view of Wypych_2014 (Anna, George Wypych, 3.4 - Aliphatic hydrocarbons, Editor(s):  Anna, George Wypych, Databook of Solvents, ChemTec Publishing, 2014, Page 185, ISBN 9781895198669, https://doi.org/10.1016/B978-1-895198-66-9.50008-4).

Claim 17. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 teaches the limitations of claim 16. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 also teaches “wherein the polyisocyanurate-modified polyurethane foam is the product of a polyisocyanurate foam-forming composition comprising a blowing agent composition comprising one or more hydrocarbon blowing agents (Berardi_2017 Pg. 268: “the hydrocarbon blowing agents in the PIR samples were tested using a gas chromatography–mass spectrometry analytical method [54]. The sample showed several halocarbon compounds, such as a peak at 1.91 min for Pentane and peaks of Pentane’s isomers at 1.83 min for 2-Methylbutane (Isopentane), at 2.06 min for 2.2-Dimethylbutane (Neohexane), and halocarbons at2.15 min for 1-Chloropropan, at 2.82 min for 1-Bromopentane, and at 2.26 min for Cyclopentane.” The term halocarbon is being interpreted as hydrocarbon because halocarbon compounds are derivatives of hydrocarbon compounds and are sometimes referred to as halogenated hydrocarbons.).

Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 does not explicitly teach “with an atmospheric pressure boiling point of at least 68° F. (20° C.)”. However, Wypych_2014 does teach this claim limitation (Wypych_2014 Pg. 185: The table on pg. 185 indicates that the boiling point of Pentane is 36.1° C. Because the PIR foam discussed in Berardi_2017 contains the blowing agent Pentane, which has a boiling point of 36.1° C, it is being interpreted as comprising one or more hydrocarbon blowing agents with an atmospheric pressure boiling point of at least 68° F. (20° C.)).

Berardi_2017, Tabares-Velasco_2012, King_2014 and Wypych_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017, Tabares-Velasco_2012, King_2014 and Wypych_2014. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation. King_2014 teaches the concept of sizing building HVAC equipment based on the type of insulation installed in the building. Wypych_2014 teaches the physical properties of Pentane. Therefore, it would have been obvious to combine the teachings of Berardi_2017, Tabares-Velasco_2012, King_2014 and Wypych_2014 for the benefit of the improved insight provided by the ability to take into account the boiling point of potential blowing agents when performing energy simulations to determine the appropriate insulating material to be installed during a building construction project. This presents an improvement over building design methods that do not take into account the boiling points of the insulating material blowing agents..

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berardi_2017 (Umberto Berardi, Matteo Naldi, The impact of the temperature dependent thermal conductivity of insulating materials on the effective building envelope performance, Energy and Buildings, Volume 144, 2017, Pages 262-275, ISSN 0378-7788, https://doi.org/10.1016/j.enbuild.2017.03.052) in view of Tabares-Velasco_2012 (Tabares-Velasco, P C, Christensen, C, Bianchi, M, & Booten, C. Verification and Validation of EnergyPlus Conduction Finite Difference and Phase Change Material Models for Opaque Wall Assemblies. United States.) (Submitted with the IDS file on 11/13/2019) in further view of King_2014 (King, Mark. “HVAC Sizing: What is This All About?” KC Spray Foam & Coatings, LLC, 12/05/2014, https://kcsprayfoam.com/blog/hvac-sizing) in further view of ACHR News_2005 (“Ten Steps To Installing A High-Velocity HVAC System” The Air Conditioning Heating Refrigeration News, 01/19/2005, https://www.achrnews.com/articles/103218-ten-steps-to-installing-a-high-velocity-hvac-system-1).

Claim 20. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 teaches the limitations of claim 14. Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 also teaches “(Berardi_2017 Pg. 272: “Finally, the analysis reveals that among the considered hybrid systems, the system HS2 achieves the best results. Table 6 shows the percentage difference of heat flux between HS2 and rock-wool or polyisocyanurate boards. In this table, a negative value means that HS2 achieves better performance than the single insulating material. Taking a look at the results for Toronto, relatively to the measured conductivity for the external wall in the winter season, the building roof with HS2 achieves 8.42% energy saving compared to polyisocyanurate, and 1.87% energy saving compared to rock-wool.” Because the type of insulation selected for a building has a direct impact on the sizing of the building’s HVAC equipment, and the process of determining the insulation material to be used can be based on building energy simulation results (method of claim 14), it can be concluded that the HVAC equipment can be sized by the method of claim 14.).

Berardi_2017 in view of Tabares-Velasco_2012 in further view of King_2014 does not explicitly teach “A method comprising installing HVAC equipment in a building, wherein at least some of the HVAC equipment is sized”. However, ACHR News_2005 does teach this claim limitation (ACHR News_2005 Pg. 1: “To fully understand how to install a high-velocity HVAC system, one must know what it is and what it does. … The 10 steps to a successful installation are:”; ACHR News_2005 Pg. 1: “The first step is to do a load calculation. … Now that the system has been properly sized for the structure, we can begin our equipment installation.”).

Berardi_2017, Tabares-Velasco_2012, King_2014, and ACHR News_2005 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Berardi_2017, Tabares-Velasco_2012, King_2014, and ACHR News_2005. The rationale for doing so would be that Berardi_2017 teaches the use of hygrothermal simulations to study the impact of temperature on the thermal conductivity of building insulation materials.  Tabares-Velasco_2012 teaches the use of a conduction finite difference (CondFD) solution algorithm when performing a building energy simulation. King_2014 teaches the concept of sizing building HVAC equipment based on the type of insulation installed in the building. ACHR News_2005 teaches the concept of sizing building HVAC equipment based on room-by-room load calculations. Therefore, it would have been obvious to combine the teachings Berardi_2017, Tabares-Velasco_2012, King_2014, and ACHR News_2005 for the benefit of the improved accuracy of HVAC equipment sizing calculations compared to building HVAC sizing methods that do not take into account the specific load requirements of each room in the building.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                              /KAMINI S SHAH/                                                                                                              Supervisory Patent Examiner, Art Unit 2146